Citation Nr: 0800781	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-39 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
September 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge and Purple Heart Medal.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2006 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York for additional development.  Prior to 
the Remand, this matter was before the BVA on appeal from a 
March 2004 rating decision granting PTSD.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of a 50 percent 
disability evaluation for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained VA outpatient treatment records, 
including those indicated in the September 2006 Remand.  He 
has also been afforded a formal VA examination in February 
2004 to evaluate the nature, extent and severity of this 
condition.  Significantly, the Board observes that the 
veteran does not report that the condition has worsened since 
that time, and thus a remand is not required solely due to 
the passage of time since the March 2004 VA examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Merits of the Claim

The veteran essentially contends that the 50 percent 
disability evaluation granted him for his PTSD does not 
accurate the current level of his disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

The veteran was provided a VA examination for PTSD in 
February 2004.  The examiner found the veteran's appearance, 
attitude, and behavior generally within normal limits.  His 
affect was somewhat constricted but otherwise appropriate, 
and hygiene and grooming were good.  Speech was relevant, 
coherent, and productive, though some anxiety was noted 
during the examination.  Thought processes were rational and 
goal directed.  There was no evidence of hallucinations, 
delusions, or obsessional behavior.  He was oriented, with 
short-term memory and concentration generally adequate, 
though the veteran reported episodic disruptions in those 
functions due to stress and anxiety.

The February 2004 VA examiner found the veteran to have 
chronic and moderate PTSD.  The veteran reported recurring 
intrusive recollections and flashbacks.  He also reported 
having nightmares, which are now rare.  He has difficulty 
with crowds and a decreased ability to derive pleasure from 
daily activities.  There is evidence of emotional detachment 
and estrangement from others, and he tends to isolate 
himself.  He has a history of anger and irritability, but his 
impulse control is grossly adequate.  He has an exaggerated 
startle response.  An ongoing sleep disturbance was noted.  
No suicidal or homicidal ideation was reported.  The VA 
examiner found no severe impairments regarding the veteran's 
basic competence for maintaining himself and carrying out 
activities of daily living.  He could manage his own funds 
and perform simple household chores, but might have some 
difficulty using public transportation.  PTSD symptoms 
disrupted his personal comfort level.  

A treatment report from the veteran's VA physician, 
referencing treatment from January to September 2004, 
indicates that the veteran was found to have a positive 
attitude and appeared well, though he was visibly anxious.  
Speech was clear and well formulated.  Affect was tense. The 
veteran had difficulty focusing, but concentration was fair.  
He was oriented, had good memory, and was clear and cogent.  
Insight and judgment were fair.  The veteran did not tolerate 
groups.

An April 2005 VA recreation therapy note states that the 
veteran enjoyed numerous activities, including fishing, 
dining out once a month, and camping.  The veteran was a 
member of various veteran organizations.  He reported 
frequently visiting friends and family and indicated that he 
was comfortable with his current situation and leisure 
activities.  

VA outpatient treatment records indicate that within the last 
couple of years, the veteran's GAF scores have ranged from 60 
to 63.  In May 2006 his mood was euthymic, and he appeared 
quiet and withdrawn.  Speech was normal, logical, coherent, 
and goal oriented.  The veteran denied suicidal or homicidal 
ideation, and did not appear hopeless or helpless.  The 
veteran's thinking was positive and his cognition was grossly 
intact.  The examiner found no exacerbation of PTSD symptoms.  
A July 2006 VA outpatient treatment record states that the 
veteran found the children of his family to bother him.  A 
May 2007 VA psychiatry note reflects that the veteran 
appeared a little anxious, but cognition was grossly intact.  
He was casually dressed.  Suicidal and homicidal ideation was 
denied.  He reported that his anxiety and depression were not 
worse, and that he was concerned that he and his wife were 
growing apart.  The veteran denied any exacerbation of PTSD.

The evidence does not indicate that the veteran's PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas.  The veteran does not have 
symptoms consistent with a 70 percent evaluation, such as 
suicidal ideation or neglect of personal appearance and 
hygiene.  The veteran has repeatedly been found to have his 
cognition intact and logical and coherent speech.  Although 
there was evidence of some emotional detachment and 
estrangement from others, he is still married, has reported 
enjoying being with friends and family, and is a member of 
various organizations.  The evidence does not indicate an 
inability to establish and maintain effective relationships.  
Additionally, although the veteran has anxiety and 
depression, it is not at a near continuous level affecting 
his ability to function.  His February 2004 VA examiner found 
him to be able to manage his own funds and perform simple 
household chores.  A May 2007 VA outpatient record noted the 
partial remission of his depression and anxiety symptoms.  

The veteran's GAF scores also support a 50 percent 
evaluation.  The initial VA examination in February 2004 
recorded a GAF score of 63 reflecting mild symptoms.   
Subsequent VA outpatient records assessed GAF scores ranging 
from mild to moderate scores of 60 to 63.  The veteran's most 
recent VA outpatient treatment record from May 2007 also 
reflected mild symptoms with a GAF of 63.  

Finally, the Board finds that there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant a compensable rating on an 
extra-schedular basis.  His PTSD is not productive of marked 
interference with employment, required any, let alone, 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


